DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  Claims 1 and 3 are currently amended.  Claims 18-20 have been withdrawn.  No new claims have been added.  
This is a Non-Final Rejection following the filing of a Request for Continued Examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The rejection of claim 1 regarding insufficient antecedent basis under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on June 25, 2021.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on June 25, 2021.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: a cathode material comprising a non-linear change in concentrations of constituents of a first base region and a second pulse region of the cathode material wherein nickel is one of the constituents of the cathode material and overall nickel content of the material is about 80 weight percent or more.  
The Examiner greatly appreciates that Applicants attempt in amending claim 1 in an attempt to clarify the meaning of the claim.  However, claim 1 is still unclear.  To explain, a cathode material, i.e. a cathode or positive electrode, is known to one of ordinary skill in the art to comprise a cathode active material, a binder, a conductive additive, and/or any other additives that provide desired properties to the resulting electrochemical cell.  It is unclear from the claim as currently recited as to whether nickel is in the 2, of the cathode material or if the overall nickel content is based on the overall physical mixture of the cathode material.  As a result, the Examiner is not clear as to what is being claimed.  Because of the great deal of confusion resulting from the claims as amended, the Examiner is unable to reject the claims on the basis of prior art.
MPEP 2173.06 states: [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134　USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Response to Arguments
Due to the great deal of confusion resulting from the amendment to claim 1, the Examiner will, again, delay responding to the Applicant’s arguments and supporting Affidavit filed on December 7, 2020, until a future office action when additional clarity has been provided regarding the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.